—In a proceeding pursuant to CPL 330.20 following a verdict of not responsible by reason of mental disease or defect, James M. Catterson, Jr., the Suffolk County District Attorney, appeals, by permission, from (1) an order of the Supreme Court, Suffolk County (Stark, J.), dated December 11, 1997, which, inter alia, directed the New York State Commissioner of Mental Health to terminate Richard W.’s in-patient status in a State psychiatric facility, and (2) an order of the same court, also dated December 11, 1997, which, inter alia, conditioned Richard W.’s release upon compliance with certain enumerated terms.
Ordered that the notices of appeal from the orders are deemed to be applications for leave to appeal, and leave to appeal is granted (see, CPLR 5701 [c]); and it is further,
Ordered that the orders are affirmed, without costs or disbursements.
The Supreme Court properly granted both the release order and the order of conditions, as the appellant failed to prove by a preponderance of the evidence that Richard W. had a dangerous mental disorder or was mentally ill (see, CPL 330.20 [12]; People v Escobar, 61 NY2d 431, 439-440; Matter of Buthy, 168 AD2d 1000). Ritter, J. P., Goldstein, McGinity and Luciano, JJ., concur.